Title: To Benjamin Franklin from Lord Kames, 21 January 1769
From: Kames, Henry Home, Lord
To: Franklin, Benjamin


Edinburgh, January 21st, 1769.
The letter you mention, about American affairs, never came to hand. I have an essay on the subject of your Queries, and you shall hear from me soon about our agreeing or differing. I have a great fund of political knowledge reduced into writing, far from being ripe, but fit for your perusal. If you will come to my aid, I know not but that we shall make a very good thing of it. If not, it may be lost to the world, and what a loss will that be!
